September 6, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                   CEDRIC WILLIAMS & JAIME LUNA, Appellants

NO. 14-11-00496-CV                        V.

                TEXAS MUTUAL INSURANCE COMPANY, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, TEXAS MUTUAL
INSURANCE COMPANY, signed 02.01.2011, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.